Citation Nr: 1824765	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  18-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

By way of history, in a June 2016 rating decision, the RO denied the Veteran's claims for a disability rating in excess of 50 percent for PTSD and entitlement to TDIU.  The Veteran filed a timely notice of disagreement (NOD) for both issues.  In February 2018, the RO issued a rating decision granting TDIU, and a February 2018 statement of the case (SOC) continuing the Veteran's disability rating for PTSD at 50 percent.  The Veteran filed his substantive appeal in March 2018 and thus, the issue set forth above is currently on appeal before the Board.


FINDING OF FACT

On March 13, 2018, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran's attorney that the Veteran was satisfied with all pending appeals; therefore, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 50 percent for PTSD are met.  38 U.S.C. § 7105(d)(5) (2014); 38 C.F.R. 
§ 20.204 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  

In a written statement received by VA on March 13, 2018, prior to the promulgation of a decision in the appeal, the Veteran's attorney indicated that the Veteran was satisfied with all pending appeals.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue is dismissed.


ORDER

The appeal as to entitlement to a disability rating in excess of 50 percent for PTSD is dismissed.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


